Case 1:19-cr-00047-JPJ-PMS Document 287-1 Filed 08/04/20 Pagelof1 Pageid#: 508

Sandra Reese
2213 Cypress Street

Kingsport, TN 37664
The Chafin Law Firm

P.O. Box 1210
Lebanon, VA 24266

April 20, 2020
To Judge Jones:

This letter is in support of David Sexton requested by Mr. Sexton on the advice of his attorney. | have known
David for about 10 years. He has always treated me with respect and consideration. While | have not been in
communication consistently with him through all those years, he contacted me about 3 years ago requesting to
make amends for past decisions and rebuild his life from past addictions. It has been difficult to watch him
struggle through consequences of decisions, health crises, unhealthy relationships, and a spiral that always
seemed to leave him 2 steps behind. David’s interaction with his sons has been limited fora variety of reasons,
however he loves them very much and has been ashamed of his circumstances and the impact on his ability to
be present in their lives. David has heart and vision for taking care of other people which has created challenges
with defining boundaries and moving beyond his upbringing with people who unfortunately make choices that
continue cycles of poverty, addictions, and abuses. (This is purely my observation. | have no interaction with
anyone from David’s past aside from his aunt Sharon Gilliam.)

David is an intelligent man with a strong work ethic, capable of solving problems and seeing tasks through to
completion. Idleness is not in his nature. He has been a faithful friend and support for me in recent years. He
has assisted me with car repairs, and car shopping when my vehicle was unfortunately totaled following a
collision. We have worked together on significant projects at my home where he provided skilled labor
including a bathroom renovation, plumbing updates, a creative facelift for my kitchen, cleaning gutters and such
tasks that | am unable to perform myself. | did provide financial compensation for his time and talents as he was
trying to maintain his own business at that time. | continue to receive compliments from friends and family on
his work. David generously assisted several friends of mine with home and car repair issues that they were
unable to pay for. David has been honest in financial permissions afforded during projects, and always acted
with respect to myself, my property, my neighbors and friends. He has been an encouragement to me at points
of frustration and provided sound logic when | have faced challenges in work and relationships.

As he and | have discussed many times, change was needed in his life and there have been positive changes
through his incarceration. He has participated in a number of classes and Bible studies that have provided
opportunity to evaluate who he is, who he wants to be, and choices he has to make those things happen, as weil
as things/people he must leave behind. | have been encouraged to hear acceptance of responsibility and
changes in perspective, thought process, and the source he turns to for wisdom. In the wake of a very broken
life | believe movement is being made in the right direction. | am very thankful to those people who have
devoted their energy to support growth, change, and faith within the jail.

Thank you for considering my brief insight into the character and potential of David as legal processes
surrounding his plea bargain and sentencing take place with hope for a brighter future.

Sincerely,

hands flees

Sandra J Reese

EXHIBIT A
